Citation Nr: 0123372	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-02 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for thrombophlebitis of 
the left leg, secondary to a service-connected status post 
pacemaker implant.

2.  Entitlement to service connection for status post 
excision herniated disc at L5 laminectomy L5, and 
framinectomy L5, including residuals of injuries sustained 
secondary to a service-connected status post pace maker 
implant.

3.  Entitlement to service connection for residuals of a 
status post fracture of the cervical spine, C5 and C6, 
secondary to a service-connected status post pacemaker 
implant.

4.  Entitlement to service connection for conditions of the 
hands, including psoriasis, secondary to a service-connected 
status post pacemaker implant.

5.  Entitlement to service connection for residuals of 
fractures of the knees, secondary to a service-connected 
status post pacemaker implant.

6.  Entitlement to an increased evaluation for a status post 
pacemaker implant, currently evaluated as 60 percent 
disabling.  

7.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Raymond J. Kelly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active service from February 1961 to April 
1965.

This appeal was previously before the Board in June 2000, 
when a decision was issued that denied the veteran's claims 
of service connection for the first five issues listed on the 
title page of this decision, denied an evaluation in excess 
of 60 percent for status post pacemaker implant, and denied a 
TDIU.  The veteran filed a timely appeal with respect to all 
those issues to the U.S. Court of Appeals for Veterans Claims 
(the Court).  In February 2001, General Counsel for the 
Department of Veterans Affairs (VA) filed an unopposed Motion 
for Remand and to Stay Proceedings (Appellee's Motion).  The 
effect of the Appellee's Motion, which was granted by the 
Court, was to vacate the June 2000 Board decision, and to 
remand the issues of entitlement to service connection, 
entitlement to an increased rating, and entitlement to a TDIU 
for readjudication consistent with the considerations 
discussed in the Appellee's Motion.  By February 2001 Order, 
the Court vacated the June 2000 decision, and remanded the 
case to the Board.

In a statement received by the RO in November 1999, the 
veteran revoked his then-current representative's (New 
Hampshire State Veterans Council) authority to act. 38 C.F.R. 
§ 20.607 (2000).  In August 2000, a private attorney informed 
the RO that he currently represented the veteran.  

The veteran testified before the undersigned Member of the 
Board at a hearing held in Washington, D.C. in January 2000.  
A transcript of the hearing is of record.


REMAND

Historically, service connection was established for the 
veteran's arteriosclerotic heart disease in March 1967.  
Numerous medical records document post-service treatment he 
received for syncope.  In March 1995, the veteran underwent 
elective placement of a pacemaker.  In a July 1995 rating 
decision, the RO noted that the syncope had been associated 
with the veteran's service-connected heart condition, and 
accordingly, the veteran's disability was re-characterized as 
status post pacemaker placement, history of chest pain and 
syncope.  

Essentially, the veteran contends that the severity of his 
service-connected status post pacemaker implant, currently 
rated as 60 percent disabling, has increased to a degree that 
warrants a higher evaluation.  He further contends that he 
has a number of diseases and injuries associated with his 
service-connected heart disease and syncope.  In numerous 
statements furnished during the course of this appeal, 
including his testimony at the January 2000 hearing, the 
veteran reported that he sustained a number of injuries as a 
result of syncopal episodes, including injuries which he 
claims gave rise to a herniated disc at L5, a cervical spine 
injury, and a fracture of both knees.  In addition, the 
veteran maintains that his thrombophlebitis of the left leg 
is the result of his heart disease, and that a skin disorder 
of his hands is the result of medication used to treat his 
heart disease.  As indicated by the January 2000 hearing 
transcript, the issue of service connection for a low back 
disability includes a direct incurrence claim, as service 
records reflect in-service complaints and clinical findings 
of back strain.  The veteran himself asserted that disorders 
of his back that originated during his active service.  

As noted in the appellee's unopposed motion for remand as to 
stay proceedings, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001), became law.  VA 
has also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000, in view of the new statutory 
changes.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  It is the Board's judgment that there is a 
further duty to assist the veteran with the development of 
his claims.  The RO should also address whether any 
additional notification or development action is required 
under the VCAA and its implementing regulations regarding the 
issues on appeal.

Also in the case of a claim for disability compensation, the 
duty to assist includes providing a medical examination or 
obtaining a medical opinion if such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001).  The fulfillment of the 
duty to assist includes conducting a thorough, 
contemporaneous medical examination, taking into account 
records of prior medical treatment so that the disability 
rating will be full and fair.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  This duty is not discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  When a veteran claims that 
a disability is worse than when originally rated, and the 
available evidence is inadequate to rate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480 (1992).

After reviewing the evidence in this case, the Board finds 
that despite the competent and probative evidence contained 
within the numerous VA examination and VA outpatient reports 
already associated with the claims folder, the record is 
inadequate for the purpose of rendering a decision regarding 
each of the issues now on appeal.

In this case, the claims folder contains competent evidence 
of disorders associated with the veteran's spine, hands, 
knees, and left leg.  The veteran has been afforded numerous 
VA examinations, and the claims folder contains voluminous 
clinical outpatient reports.  However, although the veteran 
has repeatedly contended that the disorders for which he 
claims service connection are related on a secondary basis to 
his service-connected heart disease, the evidence does not 
indicate that any VA physician was asked to opine as to 
whether it is as likely as not that any disorder associated 
with the veteran's spine, hands, knees, or left leg was 
caused or aggravated by his service-connected status post 
pacemaker implant.  Nor does the record reflect that a 
physician was asked to opine as to whether any disorder 
related to the veteran's spine is directly related to his 
active service.  The Board finds, that, given that medical 
evidence establishes the presence of the claimed 
disabilities, such an examination, with a request for medical 
opinions to address those questions, is warranted.  The RO 
must also comply with the duty to assist provisions contained 
in VCAA and its implementing regulations. 

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with VCAA and 
its implementing regulations, it is the Board's opinion that 
more medical evidence is needed to determine whether any 
disorder related to the veteran's spine, hands, knees, or 
left leg is related to the service connected pacemaker 
implant, and in the alternative (with respect to the claim of 
service connection for disorder of the lumbar and/or cervical 
spine), was caused or aggravated by his active service.  
Here, the Board finds that the record contains inadequate 
medical opinions as to those issues.  The Court has held that 
when the medical evidence is inadequate, or, in the opinion 
of the Board, of doubtful weight or credibility, the Board is 
always free to supplement the record by seeking an advisory 
opinion or ordering a medical examination that clearly 
support its ultimate conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA and its implementing regulations, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Regarding the veteran's claim for a TDIU, the Board finds 
that the VA examination reports, in conjunction with the rest 
of the medical evidence of record, are inadequate for 
determining whether the veteran is entitled to a TDIU, as the 
language in said evidence does not make clear any medical 
professional's opinion as to whether the veteran's PTSD 
symptomatology, by itself, or in conjunction with the other 
service connected disabilities, does or does not preclude the 
veteran from obtaining and/or retaining substantially gainful 
employment.  In fact, of record is a medical opinion dated in 
August 1997 which tends to raise more questions than it 
answers.  Specifically, a VA physician stated:

The [veteran] does not have significant 
left ventricular dysfunction.  Therefore, 
it would seem unlikely that [he] should 
be precluded from employment "solely" 
by reason of his heart condition.  
However, if his multiple post syncopal 
injuries have resulted in his being 
unemployable, that would definitely 
relate to his heart condition.

Under these circumstances, the Board concludes that a VA 
cardiology examination and a social and industrial survey 
must be afforded the veteran, to include an opinion on the 
issue of whether the veteran's current status post pacemaker 
implant, by itself, or in conjunction with another service-
connected disability (if such should be found pursuant to the 
directives of this remand), renders him unemployable.

In this case, the Board finds it appropriate to forego 
adjudication of the issue of entitlement to a TDIU while the 
claims for service connection, and for an increased rating, 
are being developed.  The service connection claims, along 
with the increased rating claim, and the claim for TDIU are 
inextricably intertwined because adjudication of the service 
connection claims and the increased rating claim may affect 
the merits and outcome of an adjudication of the TDIU claim.  
See Parker v. Brown, 7 Vet. App. 116 (1994); Babchak v. 
Principi, 3 Vet. App. 466 (1992); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Finally, the Board notes that prior to the Board's June 2000 
decision, the claims folder contained medical evidence dated 
as late as October 1999.  However, a review of the claims 
folder indicates that additional medical evidence, dated from 
October 1999 to August 2000 (including a January 2000 VA 
medical examination report), has been associated with the 
claims folder subsequent to the June 2000 decision.  The 
record indicates that neither the veteran nor his 
representative waived the veteran's right to have this 
evidence reviewed by the agency of local jurisdiction prior 
to review by the Board.  Thus, the RO must review said 
evidence before transferring this case to the Board for 
further appellate review.  See 38 C.F.R. 
§ 20.1304(c) (2000).

The record also reflects that the veteran was scheduled to 
appear at a personal hearing before the RO in December 2000.  
The hearing was postponed, however, as the veteran's claims 
file had been returned to Washington, D.C., due to his appeal 
before the U.S. Court of Appeals for Veterans Claims.  The RO 
should inquire whether the veteran still wants a hearing and, 
if so, such should be rescheduled and conducted before 
transferring the claims file to the Board for further 
appellate review.

The veteran is advised that VA regulations provide that 
individuals for whom medical examinations have been 
authorized and scheduled are required to report for such 
examination.  38 C.F.R. § 3.326(a) (2000).  VA regulations 
also address the consequences of a veteran's failure to 
attend a scheduled VA medical examination, and provide that 
when entitlement to an increase in benefits cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2000).  Further, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without good cause, fails to report for such 
examination, the claim shall be rated based on the evidence 
of record.

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran to 
have him  identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for any disorder related to his 
heart, low back, cervical spine, hands, 
knees, and left leg, since August 2000.  
After obtaining any necessary 
authorization(s), the RO should attempt 
to secure copies of all identified 
records not already in the claims file 
and associate them with the record.  38 
C.F.R. § 3.159.

The RO should also ask the veteran 
whether he continues to desire an RO 
hearing; if he does, the RO should 
schedule and conduct such a hearing. 

2.  The RO also is requested to review 
the claims file and undertake any 
additional notification or development 
action is required under the VCAA and its 
implementing regulations regarding the 
issues on appeal, to include the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107, and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), to be 
codified at 38 C.F.R. § 3.159.  
3.  The RO should schedule the veteran 
for appropriate VA examination(s) for the 
purposes of determining the severity of 
his service-connected heart disease, and 
the nature and etiology of the claimed 
disorders relating to his spine, hands, 
knees, and left leg.  The veteran's 
claims file must be provided to the 
examiner(s) for review in conjunction 
with the examination(s), and medical 
opinions, in all respects, should reflect 
a review of the entire evidentiary 
record.

In evaluating the nature and etiology of 
the claimed disorders relating to the 
veteran's spine, hands, knees, and left 
leg, the examiner(s) must opine whether 
it is at least as likely as not that any 
such disorder that is present was caused 
or aggravated (worsening of underlying 
condition) by his service-connected 
status post pacemaker implant (to include 
whether any of the claimed injuries were 
sustained in a fall during an episode of 
syncope associated with the pacemaker 
implant), or to treatment for same (i.e., 
the veteran claims that he developed 
psoriasis of the hands secondary to 
medication for his heart disease)
or is otherwise causally related to any 
incident of the veteran's service.  All 
indicated tests should be performed.  
Such report(s) must include a complete 
rationale for all opinions expressed. 

4.  The veteran should be afforded a VA 
social and industrial survey to assess 
his impairment of capacity for employment 
based solely on his service-connected 
disabilities.  The veteran's claims file 
must be provided to the social worker for 
review in conjunction with the report, 
and the social worker must note on the 
survey report that the claims folder has 
been reviewed.  The social worker should 
dissociate functional impairment due to 
the service-connected disabilities from 
any such impairment attributable to any 
nonservice-connected disorders or 
disabilities that may be present.

5.  The personal hearing that was 
postponed because the claims folder had 
been transferred to Washington, D.C., for 
appellate review should be rescheduled at 
a time that will permit a hearing officer 
to consider the veteran's testimony prior 
to transferring the claims folder to the 
Board.

6.  After undertaking any additional 
development deemed appropriate, the RO 
should review the expanded record and 
adjudicate on the merits the claims of 
service connection for thrombophlebitis 
of the left leg, post excision herniated 
disc at L5, status post fracture of the 
cervical spine at C5 and C6, a condition 
of the hands, residuals of fracture of 
the knees, entitlement to a rating in 
excess of 60 percent for status post 
pacemaker implant, and entitlement to a 
TDIU.  If any benefits sought remain 
denied, the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this REMAND is to obtain additional 
information and development and to fulfill VA's duty to 
assist.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  No action is required of the veteran until he is 
notified.  The veteran and his representative have the right 
to submit additional evidence and argument on the matters 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


